162 Ga. App. 189 (1982)
290 S.E.2d 535
WADE
v.
THE STATE.
63887.
Court of Appeals of Georgia.
Decided April 22, 1982.
Charles E. Floyd, Jr., for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret V. Lines, Wallace Speed, Assistant District Attorneys, for appellee.
BANKE, Judge.
The defendant appeals his convictions on two counts of armed robbery, contending that the evidence was insufficient. The victims, Mr. and Mrs. Peacock, testified that they met the defendant and his companion in a bar and offered the two men a ride upon leaving. They stated that once in the victims' car, the defendant put a gun to Mr. Peacock's side and demanded the couple's money, or he "would blow his brains out." Mrs. Peacock gave up her pocketbook, and Mr. *190 Peacock gave up his wallet.
The defendant admitted encountering the Peacocks at the bar and accepting a ride with them, but he denied robbing them. He also testified that he was with a companion named Donnie, stating that he did not know Donnie's last name or where he could be located. Held:
The credibility of the witnesses is a matter for jury determination. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1979). We have carefully reviewed the evidence and find that a rational trier of fact could have found the defendant guilty beyond a reasonable doubt. Brown v. State, 152 Ga. App. 144 (262 SE2d 510) (1979).
Judgment affirmed. McMurray, P. J., and Birdsong, J., concur.